ATTORNEY GRIEVANCE COMMISSION *                              IN THE
  OF MARYLAND                                                COURT OF APPEALS
                                                             OF MARYLAND
               Petitioner
                                                             Misc. Docket AG No, 42
V.
                                                             September Term. 2015

RICHARD MORRIS GUMMERE

               Respondent.

                                             ORDER

       This matter came before the Court on the Joint Petition for Disbarment by Consent filed

by the Attorney Grievance Commission of Maryland and Respondent. Richard Morris Gummere.

pursuant to Maryland Rule 16-722, in which the Respondent admits that he violated Rule 4.1 and

Rule 8.4(c) and (d) of the Maryland Lawyers Rules of Professional Conduct. The Court. having

considered the Petition and the record herein, it is this 29U-1th\ of January, 2016.

       ORDERED. that Respondent. Richard Morris Gummere. be and he is hereby disbarred

from the practice of law in the State of Maryland: and it is further

       ORDERED. that the Clerk of this Court shall remove the name of Richard Morris

Gummere from the register of attorneys in the Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 16-772(d).




                                                       /s/ Lynne A. Battaglia
                                                      Senior Judge




                                                  4